EXHIBIT 10.1
 
 
PERSONAL & CONFIDENTIAL
 
 
To:
 
From:
 
Date:
 
Subject:               Restricted Stock Unit (RSU) Award Agreement
 

--------------------------------------------------------------------------------

 
On ___________________, the Compensation and Benefits Committee of the Board of
Directors of The Brink’s Company in accordance with The Brink’s Company 2013
Equity Incentive Plan (the “Plan”) granted you an award of ________ restricted
stock units (RSUs).
Each restricted stock unit represents a right to a future payment equal to one
share of The Brink’s Company common stock.  Such payment will be made in shares
of The Brink’s Company common stock.
 
Subject to your continued employment by the Company or one of its subsidiaries
as of the relevant settlement date (unless otherwise provided under the terms
and conditions of the Plan or this document) you shall be entitled to receive
(and the Company shall deliver to you) as soon as practicable following the
vesting schedule set forth below, the number of Shares underlying this award.
 
Restricted Stock Units
Settlement
           

 
 
The restricted stock units you have been granted are equity awards that must
satisfy defined “vesting requirements” prior to being distributed to you as full
value shares of BCO common stock.  The vesting requirements are outlined in the
Terms and Conditions document that follows.  If the vesting requirements are
satisfied, the awards will be converted to shares of The Brink’s Company (BCO)
common stock.  At the time of settlement, the Company shall withhold a
sufficient number of shares to provide for the payment of any taxes required by
federal, state or local law with respect to income resulting from the
settlement.  Upon payment of the required taxes, your shares of The Brink’s
Company common stock will be delivered to you.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Prior to your grant acceptance, you will need to review the following documents
provided below:
 
●  
Additional Terms and Conditions applying to this grant.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Plan.  By your acceptance of this award, you and the Company agree that
this award is granted under and governed by the terms and conditions of The
Brink’s Company 2013 Equity Incentive Plan as amended (receipt of a copy of
which is hereby acknowledged), as well as the Terms and Conditions which are
incorporated as a part of this document.

 
 
●  
The Restrictive Covenant Agreement (Exhibit A), which will require that you
refrain from certain activities in the event that you terminate employment with
the Company and its subsidiaries. You must agree to these restrictions in order
to receive this grant of RSUs, as outlined in Section 7 of this Award Agreement.

 
By your signature and the authorized Company signature below and on the final
page of this Award Agreement, you and the Company agree that this award is
granted under and governed by the terms and conditions of The Brink’s Company
2013 Equity Incentive Plan as amended (receipt of a copy of which is hereby
acknowledged), as well as this Award Agreement, all of which are incorporated as
a part of this Award Agreement.
 
 

     
The Brink’s Company
 
Date
 
 
 
   
Employee
 
Date

 
 
 

 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS
 
1.   Subject to all the terms and conditions of the Plan, the Employee is
granted the restricted stock units award (the “Award”) as set forth above.
 
2.   Subject to the Employee’s continued employment by the Company or one of its
subsidiaries as of the relevant settlement date (unless otherwise provided under
the terms and conditions of the Plan), the Employee shall be entitled to receive
(and the Company shall deliver to the Employee) as soon as practicable following
the relevant settlement date set forth on page one of this Award Agreement (or,
if applicable, as soon as practicable following the settlement date set forth in
paragraph Section 11(b) or Section 12(g) of the Plan (as supplemented by Section
17 of the Plan and Section 3(a) of this Award Agreement) or Section 3(b) of this
Award Agreement), the number of Shares underlying this Award scheduled to be
settled on such date.
 
3.   (a) Notwithstanding Section 12(g) of the Plan, unless otherwise determined
by the Board of Directors of the Company or the Committee, if, in the event of a
Change in Control, the successor company assumes or provides a substitute award
for this Award, with appropriate adjustments to the number and kinds of shares
underlying this Award, any portion of this Award as to which the settlement date
has not theretofore occurred shall remain outstanding and shall be settled at
the time(s) described in Section 2 of this Award Agreement (disregarding, for
this purpose, the reference in such Section 2 to Section 12(g) of the
Plan).  If, in the event of a Change in Control, the successor company does not
so assume this Award or provide a substitute award, Section 12(g) of the Plan
shall apply to this Award.
 
3.    (b) Notwithstanding Section 3(a) of this Award Agreement, if following a
Change in Control, the Employee’s employment by the Company or one of its
subsidiaries is terminated by the Company or one of its subsidiaries without
Cause or by the Employee for Good Reason, provided that such termination
constitutes a separation from service (within the meaning of Section 409A of the
Code), then upon such termination, this Award shall vest and shall be settled in
full, and any restrictions applicable to this Award shall automatically lapse.
 
3.    (c) For purposes of this Award Agreement, “Good Reason” means any of the
following events that is not cured by the Company or one of its subsidiaries
within thirty (30) days after written notice thereof from the Employee to the
Company, which written notice must be made within ninety (90) days of the
occurrence of the event:
 
(i)  (A) without the Employee’s express written consent, the assignment to the
Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, (B)
any other action by the Company or one of its subsidiaries that results in a
material diminution in such position, authorities, duties or responsibilities or
(C) any material failure by the Company or one of its subsidiaries to (1) pay
the Employee compensation at an annual rate equal to the sum of (x) a salary
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
not less than the Employee’s annualized salary in effect immediately prior to
the Change in Control and (y) an annual bonus not less than the average annual
bonus earned by and paid to the Employee for the last three full calendar years
preceding the Change in Control; provided that, if the Employee has not been
employed for the entirety of the last three full calendar years, then to the
extent necessary to attain an average of three calendar years for purposes of
determining the amount of such annual bonus, the Employee’s target annual bonus
amount for the year in which the Change in Control occurs shall be used for any
(i) partial calendar year(s) of employment and (ii) calendar year(s) that has
not yet commenced; (2) permit the Employee to (x) continue to participate in all
incentive and savings plans and programs generally applicable to similarly
situated employees of the Company or (y) participate in incentive and savings
plans and programs of the successor to the company which have benefits that are
not less favorable to the Employee than the benefits available to the employee
under the incentive and savings plans and programs in which the employee was
eligible to participate immediately prior to the change in control; (3) permit
the Employee and/or the Employee’s family or beneficiary, as the case may be, to
(x) participate in and receive all benefits under welfare benefit plans and
programs generally applicable to similarly situated employees of the Company or
(y) participate in welfare benefit plans and programs of a successor company
which have benefits that are not less favorable to the Employee than the
benefits available to the employee under the welfare benefit plans and programs
in which the employee was eligible to participate immediately prior to the
change in control; (4) in accordance with policies then in effect with respect
to the payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than ordinary commuting expenses)
incurred by the Employee in performing services for the Company; provided that
all such expenses shall be accounted for in such reasonable detail as the
Company may require; and (5) provide the Employee with periods of vacation not
less than those to which the Employee was entitled immediately prior to the
Change in Control;
 
(ii)  without the Employee’s express written consent, the Company’s or any
subsidiary’s requiring a change to the Employee’s work location to a location of
more than 25 miles from the Employee’s work location as of immediately prior to
the Change in Control which change increases the distance of the Employee’s
commute from Employee’s principal residence at the time of such change;
 
(iii)  any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides for payments or benefits in connection with a Change in
Control (a “Change in Control Agreement”) or employment agreement, in each case,
between the Employee and the Company or any subsidiary in the same manner and to
the same extent that the Company or any subsidiary would be required to perform
it if no such succession had taken place; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) any material breach of, or failure by the Company or one of its
subsidiaries to comply with, the provisions of any Change in Control Agreement
or employment agreement, in each case, between the Employee and the Company or
any subsidiary.
 
Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.
 
4.   The Shares underlying the Award, until and unless delivered to the
Employee, do not represent an equity interest in the Company and carry no
dividend or voting rights.  The Employee will not have any rights of a
shareholder with respect to the Shares underlying the Award until the Shares
have been properly delivered to the Employee in accordance with this Award
Agreement.  For the avoidance of doubt, no dividend equivalents will be paid on
restricted stock units comprised in this Award.
 
5.   In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall withhold from the payment to the Employee a sufficient number of shares to
provide for the payment of any taxes required to be withheld by federal, state
or local law with respect to income resulting from such payment.
 
6.   The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.
 
7.   In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in the RSU, the receipt and adequacy of
which are hereby acknowledged, the Employee agrees to comply with the terms of
the Restrictive Covenant Agreement set forth on Exhibit A of this Award
Agreement, the provisions of which are incorporated in this Award Agreement by
reference.  This Award shall expire and may no longer become earned and/or
payable on and after the time the Employee breaches the terms of the Restrictive
Covenants set forth in Exhibit A, and the Employee expressly agrees to (i)
return to the Company any Shares previously delivered pursuant to this Award
Agreement, (ii) reimburse the Company for all withholding taxes paid in
connection with settlement of the Award and (iii) pay to the Company the
aggregate proceeds received from any sale or disposition of Shares previously
delivered pursuant to this Award Agreement, promptly upon breach of such
Restrictive Covenants.
 
8.   All other provisions contained in the Plan, as in effect on the date of
this Award Agreement are incorporated in this Award Agreement by reference.  The
Board of Directors of the Company or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of a
holder of an Award with respect to a previously granted Award, the Award
holder’s consent shall be required except to the extent any such amendment is
made to comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations.  This Award Agreement may at any time
be amended by mutual
 
 
 
 

--------------------------------------------------------------------------------

 
 
agreement of the Committee (or a designee thereof) and the holder of the
Award.  Prior to a Change in Control of the Company, and upon written notice by
the Company, given by registered or certified mail, to the holder of the Award
of any such amendment of this Award Agreement or of any amendment of the Plan
adopted prior to such a Change in Control, this Award Agreement shall be deemed
to incorporate the amendment to this Award Agreement or to the Plan specified in
such notice, unless such holder shall, within 30 days of the giving of such
notice by the Company, give written notice to the Company that such amendment is
not accepted by such holder, in which case the terms of this Award Agreement
shall remain unchanged.  Subject to any applicable provisions of the Company’s
bylaws or of the Plan, any applicable determinations, order, resolutions or
other actions of the Committee or of the Board of Directors of the Company shall
be final, conclusive and binding on the Company and the holder of the
Award.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Plan.
 
9.   All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.
 
10.  This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee.  As used in this Award
Agreement, the “Company” means the Company as defined in the preamble to this
Award Agreement and any successor.
 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.
 
 
 
 
 
 
 

     
The Brink’s Company
 
Date
 
 
 
   
Employee
 
Date
 
 
 
Street address, City, State & ZIP

 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Restrictive Covenant Agreement (“RCA”)
 
1.   Definitions:
 
a.   “Company” means The Brink’s Company, or such subsidiary of The Brink’s
Company which employs Employee.
 
b.   “Competing Business” means any person or entity that provides products or
services in the business of armored vehicle transportation, secure international
transportation of valuables, coin processing services, currency processing
services, cash management services, safe and safe control services, payment
services, security and guarding services, deposit processing services/daily
overnight credit, check imaging, or jewel or precious metal vaulting, that are
the same as or substantially similar to, and competitive with, the products or
services provided by The Brink’s Company or its subsidiaries at any time during
the twenty-four (24) months prior to the cessation of Employee’s employment.
 
c.   “Confidential Information” means all valuable and/or proprietary
information (in oral, written, electronic or other forms) belonging to or
pertaining to the Company, its customers and vendors, that is not generally
known or publicly available, and which would be useful to competitors of the
Company or otherwise damaging to the Company if disclosed.  Confidential
Information may include, but is not necessarily limited to:  (i) the identity of
Company customers, their purchasing histories, and the terms or proposed terms
upon which Company offers or may offer its products and services to such
customers, (ii) the identity of Company vendors or potential vendors, and the
terms or proposed terms upon which the Company may purchase products and
services from such vendors, (iii) the terms and conditions upon which the
Company employs its employees and independent contractors, (iv) marketing and/or
business plans and strategies, (v) financial reports and analyses regarding the
revenues, expenses, profitability and operations of the Company, (vi) technology
used by the Company to provide its services, and (vii) information provided to
the Company by third parties under a duty to maintain the confidentiality of
such information.  Notwithstanding the foregoing, Confidential Information does
not include information that:  (i) has been voluntarily disclosed to the public
by the Company, except where such public disclosure has been made by Employee
without authorization from the Company; (ii) has been independently developed
and disclosed by others, or (iii) which has otherwise entered the public domain
through lawful means.
 
d.   “Material Contact” means Employee personally communicated with a Customer
(defined below) in person, by telephone or by paper or electronic correspondence
in furtherance of the business interests of the Company and within twelve (12)
months prior to the cessation of Employee’s employment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
e.   “Restricted Period” means the period while the Employee is employed by the
Company and for twenty-four (24) months following the cessation of Employee’s
employment with the Company.
 
f.   “Restricted Territory” means those geographic areas described on Exhibit 1
to this RCA.  Employee acknowledges and agrees that this geographic area
consists of those states or countries (i) in which Employee was physically
located at the time Employee provided services in furtherance of the business
interests of the Company, (ii) for which Employee had supervisory responsibility
(in whole or in part), if any, on behalf of the Company, or (iii) to which
Employee was assigned by the Company.  Provided, however, that in all cases the
Restricted Territory shall be limited to those states or countries where
Employee provided such services or had such responsibility or assignment within
twenty-four (24) months prior to the cessation of Employee’s
employment.  Provided further that the “Restricted Territory” shall not include
any state or country where the Company either does not provide or has ceased
providing products and services.
 
g.   “Customer” means any person or entity who or which purchased products or
services from the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
 
h.   “Vendor” means any person or entity who or which has provided products or
services to the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
 
i.   “Lines of Business of the Company” means any Company-recognized department,
division or subdivision of the Company, or any of its subsidiaries or
affiliates, to which Employee was assigned or which Employee supervised
(directly or indirectly or in whole or in part) or for which Employee provided
services as part of Employee’s employment duties within twenty-four (24) months
prior to the cessation Employee’s employment.
 
2.   Assignment of Work Product and Inventions.  Employee hereby assigns and
grants to the Company (and will upon request take any actions needed to formally
assign and grant to Company and/or obtain patents, trademark registrations or
copyrights belonging to Company) the sole and exclusive ownership of any and all
inventions, information, reports, computer software or programs, writings,
technical information or work product collected or developed by Employee, alone
or with others, during the term of Employee's employment relating to the
Company.  This duty applies whether or not the forgoing inventions or
information are made or prepared in the course of employment with the Company,
so long as such inventions or information relate to the Business of Company and
have been developed in whole or in part during the term of Employee's
employment. Employee agrees to advise the Company in writing of each invention
that Employee, alone or with others, makes or conceives during the term of
Employee's employment and which relate to the Business of Company.
Notwithstanding any provision of this RCA, Employee shall not be required to
assign, nor shall Employee be deemed
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
to have assigned, any of Employee’s rights in any invention that Employee
develops entirely on his own time without using Company’s equipment, supplies,
facilities, or Trade Secrets, except for inventions that either: (1) relate, at
the time that the invention is conceived or reduced to practice, to the Business
of Company or to actual or demonstrably anticipated research or development of
the Company; or (2) result from any work performed by Employee for the Company
on behalf of the Company.  Inventions which Employee developed before Employee
came to work for the Company, if any, are described in the attached Exhibit “A”
and excluded from this Section.  The failure of the parties to attach any
Exhibit A to this RCA shall be deemed an admission by Employee that Employee
does not have any pre-existing inventions.
 
3.   Return of Property and Information.  Employee agrees not to remove any
Company property from Company premises, except when authorized by the
Company.  Employee agrees to return all Company property and information
(whether confidential or not) within Employee’s possession or control within
seven (7) calendar days following the cessation of Employee’s employment with
the Company.  Such property and information includes, but is not limited to, the
original and any copy (regardless of the manner in which it is recorded) of all
information provided by Company to Employee or which Employee has developed or
collected in the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers.  Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee.  Employee may retain
information relating to Employee’s benefit plans and compensation only to the
extent such information reflects employee’s individual financial and benefit
information, as opposed to information and plan terms that are applicable to
others.
 
4.   Duty of Confidentiality. Company agrees, and Employee acknowledges, that
Company shall provide Confidential Information to Employee as part of the
employment relationship between Company and Employee and that such information
is necessary for Employee to perform Employee's duties for Company.  Employee
agrees that during employment with the Company and for a period of five (5)
years following the cessation of Employee’s employment with the Company,
Employee shall not, directly or indirectly, divulge or make use of any
Confidential Information of the Company other than in the performance of
Employee’s duties for the Company.  While employed by the Company, Employee
shall make all reasonable efforts to protect and maintain the confidentiality of
the Confidential Information of the Company.  In the event that Employee becomes
aware of unauthorized disclosures of the Confidential Information by anyone at
any time, whether intentionally or by accident, Employee shall promptly notify
the Company. This RCA does not limit the remedies available to the Company under
common or statutory law as to trade secrets or other types of confidential
information, which may impose longer duties of non-disclosure.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.   Non-Competition.
 
a.   Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, own, manage,
control, or participate in the ownership, management, or control of, a Competing
Business in regard to products or services that are the same as or substantially
similar to, and in competition with, those offered by any Lines of Business of
the Company (as defined herein) within twenty-four (24) months prior to
Employee’s termination or resignation.
 
b.   Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, perform
services for a Competing Business which are the same as or substantially similar
to the services conducted, authorized, offered, or provided by Employee to any
Lines of Business of the Company within twenty-four (24) months prior to
Employee’s termination or resignation.
 
c.   Nothing in this RCA shall prohibit Employee from owning 5% or less of the
outstanding equity or debt securities of any publicly traded Competing Business.
 
6.   Non-Recruitment of Company Employees and Contractors.  Employee agrees that
during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of the Company with
whom Employee had Material Contact, to terminate or lessen such employment or
contract with the Company.
 
7.   Non-Solicitation of Company Customers. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
Customers of the Company with whom Employee had Material Contact, for the
purpose of selling any products or services for a Competing Business.
 
8.   Non-Solicitation of Company Vendors. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
actual or prospective Vendor of the Company with whom Employee had Material
Contact, for the purpose of purchasing products or services to support a
Competing Business.
 
9.   Acknowledgements.  Employee acknowledges and agrees that the provisions of
this RCA are reasonable as to time, scope and territory given the Company’s need
to protect its Confidential Information and its relationships and goodwill with
its customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company.   Employee represents that
Employee has the skills and abilities to obtain alternative
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
employment that would not violate these Restrictive Covenants in the event that
Employee leaves employment with the Company, and that these Restrictive
Covenants do not pose an undue hardship on Employee.  Employee further
acknowledges that Employee’s breach of any of these Restrictive Covenants would
likely cause irreparable injury to the Company, and therefore the Company may
seek, at its option, injunctive relief and the recovery of its reasonable
attorney’s fees and costs incurred in defending or enforcing the Restrictive
Covenants (in the event the Company is the prevailing party), in addition to or
in place of any other remedies available in law or equity, including any
remedies available under the RSU.
 
10.   Caveat.  Nothing in this RCA shall prohibit Employee from working in any
role or engaging in any job or activity that is not in competition with the
products and services provided by the Company at the time Employee’s employment
ceases.
 
11.   Breach does not excuse performance.  Employee agrees that a breach or an
alleged breach by the Company of any provision of this RCA or any other
agreement shall not excuse Employee’s obligation to adhere to the provisions of
this RCA and shall not constitute a defense to the enforcement thereof by the
Company.
 
12.   Non-Disparagement.  Employee agrees that Employee will not make any
untrue, misleading, or defamatory statements concerning the Company or any of
its subsidiaries or affiliates or any of its or their officers or directors, and
will not directly or indirectly make, repeat or publish any false, disparaging,
negative, unflattering, accusatory, or derogatory remarks or references, whether
oral or in writing, concerning the Company or any of its subsidiaries or
affiliates, or otherwise take any action which might reasonably be expected to
cause damage or harm to the Company or any of its subsidiaries or affiliates or
any of its or their officers or directors.  Nothing in this RCA, however,
prohibits Employee from communicating with or cooperating in any investigations
of any governmental agency on matters within their jurisdictions, provided that
this RCA does prohibit Employee from recovering any relief, including without
limitation monetary relief, as a result of such activities.  In agreeing not to
make disparaging statements regarding the Company or its subsidiaries or
affiliates or its or their officers or directors, Employee acknowledges that he
is making a knowing, voluntary and intelligent waiver of any and all rights he
may have to make disparaging comments about the Company or its subsidiaries or
affiliates or its or their officers or directors, including rights under any
applicable federal and state constitutional rights.
 
13.   Governing Law.  The terms of this RCA and any disputes arising out of it
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, except that any Virginia conflict-of-law principles
that might require application of the laws of another jurisdiction shall not
apply.
 
14.   Venue.  Any dispute arising from or relating to this RCA shall be resolved
exclusively in the United States District Court for the Eastern District of
Virginia (Richmond Division) or the Circuit Court of Henrico County, Virginia,
at the sole option of the Company, and Employee
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
expressly consents to the personal jurisdiction in these courts and in the
Commonwealth of Virginia, and hereby waives all objections to venue and
jurisdiction, as well as Employee’s right to removal, if any.
 
15.   Construction.  This RCA shall not be construed more strictly against one
party than any other by virtue of the fact that it may have been prepared by
counsel for one of the parties.  The headings to the sections of this RCA are
included for convenience only and shall not affect the interpretation of this
RCA.
 
16.   Modification.  The parties expressly agree that should a court find any
provision of this RCA, or part thereof, to be unenforceable or unreasonable, the
court may modify the provision, or part thereof, in a manner which renders that
provision reasonable, enforceable, and in conformity with public policy.
 
17.   Severability.  If any provision of this RCA, or part thereof, is
determined to be unenforceable for any reason whatsoever, and cannot or will not
be modified to render it enforceable, it shall be severable from the remainder
of this RCA and shall not invalidate or affect the other provisions of this RCA,
which shall remain in full force and effect and shall be enforceable according
to their terms. No covenant shall be dependent upon any other covenant or
provision herein, each of which stands independently.
 
18.   Notices.  All notices hereunder shall be in writing and (a) if to the
Company, shall be delivered personally to the Secretary of the Company or mailed
to its principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond,
VA 23226-8100 USA, to the attention of the Secretary, and (b) if to the
Employee, shall be delivered personally or mailed to the Employee at the address
set forth below.  Such addresses may be changed at any time by notice from one
party to the other.
 
19.   Assignability.  This RCA shall bind and inure to the benefit of the
parties hereto and the successors and assigns of the Company.  This RCA may be
assigned by the Company to a successor in interest without the prior consent of
the Employee.
 
20.   Waivers and Further Agreements.  Neither this RCA nor any term or
condition hereof, may be waived or modified in whole or in part as against the
Company or Employee, except by written instrument executed by or on behalf of
the party other than the party seeking such waiver or modification, expressly
stating that it is intended to operate as a waiver or modification of this
agreement or the applicable term or condition hereof.